Citation Nr: 0904093	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-29 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a head condition, also 
claimed as residuals of head injury/concussion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver

INTRODUCTION

The veteran served on active duty from August 1981 to August 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuduerque, New Mexico, that denied service connection for a 
head condition.  

The veteran appeared at the RO and testified before the 
undersigned Veteran's Law Judge in August 2007.   During the 
proceeding, he requested to open a claim for service 
connection for tinnitus and reopen a claim of service 
connection for hearing loss.  Both issues are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.	Service medical records establish that the veteran 
suffered facial trauma following an assault in May 1982. 

2.	The veteran has a current diagnosis of post-traumatic 
migraines and chronic tension headaches.  

3.	The probative and competent medical evidence indicates 
that the veteran's headaches are caused by injury to 
supraorbital nerve, which was sustained during the in-service 
assault.  


CONCLUSION OF LAW

A head condition, also claimed as residuals of head 
injury/concussion, was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Here, 
the Board is granting in full the benefits sought on appeal.  
Assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be discussed further.  

Service Connection

During his August 2007 hearing, the veteran asserted that he 
currently has chronic headaches that are the result of head 
trauma he sustained in service.  He testified that he was 
assaulted outside of a nightclub in 1982 and thrown head 
first into the concrete.  He claimed that he lost 
consciousness and suffered lacerations to the face.  He 
stated that he has had chronic, debilitating headaches and 
ringing in his ears ever since.  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Service connection may 
also be granted for a disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2008).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  "Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions."  38 C.F.R. 
3.159(a) (2008).  Lay assertions of medical status do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The record before the Board contains 
service medical records and post-service medical records, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet. App.143 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence). 

After a thorough review of the evidence, the Board finds that 
service connection for a head condition is warranted.  
Private and VA treatment records demonstrate that the veteran 
has a chronic headache disability.  In May 2005, he was 
diagnosed with mixed headache disorder by a private 
neurologist.  A second private physician diagnosed him with 
chronic headaches in July 2005.  Moreover, VA treatment notes 
from April 2007 show that he has been diagnosed with and 
treated for post-traumatic migraines and chronic tension 
headaches.    

The record also establishes that the veteran suffered facial 
trauma following an assault during his period of active duty.  
Service medical records from May 1982 reveal that he was 
treated for a contusion to the nose and a laceration over the 
right eye.  A 4 centimeter scar above the right eyebrow is 
even noted on the veteran's July 1984 separation examination.

Finally, the probative and competent medical evidence of 
record establishes a nexus between the veteran's current 
headaches and his in-service facial trauma.  In statements 
dated August and December 2006, a private physician opined 
that the veteran's post-traumatic headaches and migraines are 
the result of injury to the supraorbital nerve that the 
veteran sustained during his in-service altercation.  The 
physician supported his conclusion by noting that the scar 
above the veteran's right eyebrow is still sensitive, 
indicating nerve damage.  He also pointed out that 
introducing a supraorbital block of the right supraorbital 
nerve had provided the veteran with some headache relief.  
The physician demonstrated his review of the veteran's 
service medical records by detailing the contents of May 1982 
treatment notes.  He also included results from a May 2005 
MRI and a July 2005 electroencephalogram that he considered 
in reaching his conclusion.  

The Board finds the private physician's opinion credible and 
persuasive because it is definitive, based on contemporaneous 
treatment and a review of pertinent medical records, and 
provides a rationale for the medical conclusion.  See Sklar 
v. Brown, 5 Vet. App. 140 (1993); Bloom v. West, 12 Vet. App. 
185 (1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The 
Board acknowledges that the file also contains an April 2006 
VA examination report wherein a VA optometrist concluded that 
the veteran's mixed headache disorder was not caused by the 
"treatment" he received in service because "repairing an 
eyebrow laceration cannot cause headaches."  However, the 
Board finds that the proffered opinion has little probative 
value because the veteran does not contend and the facts do 
not show that his headaches are the result of the 
"treatment" he received following the assault.  The 
relevant question is whether the veteran's headaches are the 
result of the trauma that preceded the treatment.    

In sum, the competent and probative medical evidence 
indicates that the veteran currently has a chronic headache 
condition that was incurred during his period of active 
service.  Therefore, the claim for service connection for a 
head condition is granted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a head condition, also claimed as 
residuals of head injury/concussion, is granted.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


